MEMORANDUM**
Sergio Vargas-Esquer appeals the district court’s order revoking his supervised release upon a finding that Vargas-Esquer had reentered the United States in violation of the conditions of his supervised release imposed following his 2001 conviction for illegal reentry in violation of 8 U.S.C. § 1326.
Vargas-Esquer contends that the district court erred by revoking his supervised release because there was no evidence that Vargas-Esquer was ever given written notice of the conditions of his supervised release. This argument is foreclosed by United States v. Ortega-Brito, 311 F.3d 1136 (9th Cir.2002), which held that written notice was not required where a defendant had received actual notice of the conditions of his release. Here, the record indicates that during Vargas-Esquer’s sentencing hearing on September 26, 2001, the district court told VargasEsquer that his supervised release required that he never “again as long as you five, reenter or attempt to reenter the United States without being properly and legally documented to do so, and have legal permission from the United States *684government.” (SER 58-9). Accordingly, the district court is
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.